EXHIBIT FIRST AMENDMENT TO CREDIT AGREEMENT FIRST AMENDMENT (this “Amendment”), dated as of October 15, 2009, to the Credit Agreement, dated as of February 28, 2008 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware corporation (“Borrower”), the lending institutions party thereto (the “Lenders”), CITIBANK, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), and the other parties party thereto as agents.Capitalized terms used herein without definition shall have the meanings ascribed to them in the Credit Agreement. RECITALS A.Borrower, the Administrative Agent, the Lenders and other parties thereto are party to the Credit Agreement. B.Borrower has requested that certain amendments be made to the Credit Agreement as set forth herein. C.The Lenders signatory to an acknowledgement and consent in the form attached hereto as Annex A (a “Lender Consent Letter”) and the Administrative Agent have consented to this Amendment on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Amendments to Credit Agreement.As of the First Amendment Effective Date (as defined below) and subject to the satisfaction of the conditions set forth in Section 2 hereof, the Credit Agreement shall be amended as set forth below: (a)Amendments to Section 1.01 – Defined Terms.Section 1.01 of the Credit Agreement is hereby amended by adding the following definitions to Section 1.01, which shall be inserted in the proper alphabetical order. “Acceptable Discount” has the meaning assigned to such term in Section 9.04(b)(ii)(B). “Acceptance Date” has the meaning assigned to such term in Section 9.04(b)(ii)(A). “Alternate First Lien Collateral” has the meaning assigned to such term in Section 6.02(xxxi). “Applicable Discount” has the meaning assigned to such term in Section 9.04(b)(ii)(B). “Discount Range” has the meaning assigned to such term in Section 9.04(b)(ii)(A). “FAS 5” means the Statement of Financial Accounting Standards No. 5 of The Financial Accounting
